UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6796



CHARLES B. STEWART, JR.,

                                              Plaintiff - Appellant,

          versus


WILLIAM   J.   SMITH,   Warden   of   Patuxent
Institution; R. DANIELS, Correctional Officer,
II,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-03-666-L)


Submitted:   January 30, 2004          Decided:     February 12, 2004


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles B. Stewart, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles B. Stewart, Jr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C.   § 1915(e)(2)(B) (2000).        He also appeals the district

court’s order denying his motion to alter or amend judgment under

Fed. R. Civ. P. 59(e).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See   Stewart v. Smith, No. CA-03-666-L (D. Md.

April 3, 2003 & May 6, 2003).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                                - 2 -